DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Status of Claims
This office action is a response to an amendment filed on 11/03/2021.  Claims 1, 8, 15, 18 and 22 are amended, claims 2, 6, 9, 13, 16 and 20 are cancelled, and claims 23-24 are newly added.  Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 and 21-24 are currently pending.

Response to Arguments
Applicant’s remarks, see pages 6-8, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Hyun et al. (US 2018/0293556), hereinafter Hyun, in view of Gleichauf (US 2018/0109541).
Regarding claim 1, Hyun discloses a computer implemented method, comprising: 
monitoring, by a solution manager of a blockchain network comprising a plurality of nodes, metadata received from the plurality of nodes indicative of a health of the blockchain network (Hyun, [0043]: monitoring node (solution manager) monitors timestamps (metadata) recorded in blocks received from blockchain nodes in order to calculate block creating times; [0037]: the block creation times are used by management apparatus (solution manager) to determine when the average block creation time for the network is longer than a target time (i.e. to determine the health of the blockchain network)); 
identifying an alert condition associated with the health of the blockchain network based on the metadata (Hyun, [0037]: determining when the average block creation time is longer than a target time (alert condition)). 
Hyun does not explicitly disclose providing an incentive, responsive to the alert condition, encouraging a new node to join the network; and instructing the new node, communicatively coupled to the solution manager, to perform an action directed to improving the health of the blockchain network responsive to the identified alert.
However, Gleichauf discloses 
providing an incentive, responsive to the alert condition, encouraging a new node to join the network (Gleichauf, [0045]: weighting a reward to incentivize a user to opt-in and enable their mobile device (new node) to mine (i.e. join the network) at times of peak demand (alert condition); a larger weight is given for more computational capable devices); and 
instructing the new node, communicatively coupled to the solution manager, to perform an action directed to improving the performance of the blockchain network responsive to the identified alert (Gleichauf, [0036]-[0037]: after opting-in, an MSP/Mobile Service Provider provides a mining application (and is therefore communicatively coupled to) the mobile device (new node) for transitioning (instructing) the mobile device to become an active mining node; [0045]: opt-ins are incentivized to enable a mobile device to mine blocks (i.e. improve the health of the blockchain network) at times of peak demand (alert condition)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hyun and Gleichauf before him or her before the effective filing date of the claimed invention, to modify a system for determining when the average block creation time in a blockchain network exceeds a target time as taught by Hyun, to include incentivizing additional nodes to join the blockchain network by offering a larger reward to nodes with more capable devices as taught by Gleichauf.  Once Gleichauf’s teaching is incorporated, Hyun’s system would be modified to incentivize nodes with greater computational capability to join the blockchain network when the average block creation time is longer than a target time.  The motivation for doing so would have been to improve the performance of the network.
Regarding claim 8, the limitations have been addressed in the rejection of claim 1, and furthermore, Hyun discloses a system, comprising: 
a memory (Hyun, [0043]: monitoring node, management apparatus); and 
at least one processor coupled to the memory and configured to perform operations (Hyun, [0043]: monitoring node, management apparatus).
Regarding claim 15, the limitations have been addressed in the rejection of claim 1, and furthermore, Hyun discloses a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations (Hyun, [0043]: monitoring node, management apparatus
Regarding claim 3, Hyun discloses further comprising: receiving, by the solution manager, blockchain network transactions from a plurality of additional nodes within the blockchain network (Hyun, [0040], [0043]: monitoring node (solution manager) receives transactions recorded in new blocks from other blockchain nodes).
Regarding claim 5, Hyun discloses wherein the metadata comprises at least one of: a time taken to broadcast messages across nodes of the blockchain network, a time taken to create a new block of the blockchain, an incentive for generating the new block of the blockchain, or a number of outstanding transactions (Hyun, [0037], [0043]: block creation time).
Regarding claim 7, Hyun discloses wherein the solution manager is configured to adjust an operating parameter of the blockchain network responsive to the alert (Hyun, [0037], [0039]: management apparatus (solution manager) adjusts the block creation time (operating parameter) when the average block creation time is longer than a target time (alert)).
Regarding claims 10 and 17, the limitations have been addressed in the rejection of claim 3.
Regarding claims 12 and 19, the limitations have been addressed in the rejection of claim 5.
Regarding claims 14 and 21, the rejections have been addressed in the rejection of claim 7.
Regarding claim 22, Hyun does not explicitly disclose wherein the action comprises both joining the network and accepting work.
Gleichauf, [0037]: the mining application transitions the mobile device to an active mining node).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hyun and Gleichauf before him or her before the effective filing date of the claimed invention, to modify a system for determining when the average block creation time in a blockchain network exceeds a target time as taught by Hyun, to include incentivizing additional nodes to join the blockchain network by offering a larger reward to nodes with more capable devices as taught by Gleichauf.  Once Gleichauf’s teaching is incorporated, Hyun’s system would be modified to incentivize nodes with greater computational capability to join the blockchain network and mine blocks when the average block creation time is longer than a target time.  The motivation for doing so would have been to improve the performance of the network.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Hyun in view of Gleichauf, and further in view of Winarski (US 2019/0258971).
Regarding claim 4, Hyun and Gleichauf do not explicitly wherein the solution manager is configured to mine the blockchain network to generate a new block of the blockchain.
However, Winarski discloses wherein the solution manager is configured to mine the blockchain network to generate a new block of the blockchain (Winarski, [0008], [0043]: NAG (solution manager node) monitors the creation of blocks by nodes in a distributed network (blockchain network) and generates a failure block (new block) when a node fails to create a block within a specified period of time).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hyun, Gleichauf and Winarski before him or her before the effective filing date of the claimed invention, to modify a method for monitoring the block creation times of nodes in a blockchain network as taught by Hyun, to include identifying and sending information regarding block creation failures within a new block appended to the blockchain as taught by Winarski.  The motivation for doing so would have been to utilize an inherently secure mechanism for alerting nodes in the network of a problem (Winarski, [0038], [0043]).
Regarding claims 11 and 18, the rejections have been addressed in the rejection of claim 4.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over by Hyun in view of Gleichauf, and further in view of Cronie et al. (US 2018/0219686), hereinafter Cronie.
Regarding claim 22, Hyun and Gleichauf do not explicitly wherein the action comprises migrating a task from a first node of the plurality of nodes to the new node.
However, Cronie discloses wherein the action comprises migrating a task from a first node of the plurality of nodes to the new node (Cronie, [0064]: migrating virtual nodes (tasks) to a new device (node) joining a distributed ledger system (plurality of nodes)).
.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458